Citation Nr: 0936697	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 4, 2002, 
for the award of a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an effective date earlier than June 4, 
2002, for TDIU.

In September 2009, this case was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2003, the RO received the Veteran's claim for a 
TDIU rating.

2.  In a December 2006 rating decision, the RO granted a TDIU 
rating, effective June 4, 2002.

3.  The Veteran met the percentage requirements for 
consideration for a TDIU rating prior to June 4, 2002; 
however, the record does not factually show that the Veteran 
was unemployable solely due to his service-connected low back 
disability (degenerative changes to the thoracic lumbar 
spine), carpal tunnel syndrome of the right and left hand, 
and cervical spine disability (degenerative arthritis), 
earlier than June 4, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 4, 2002, 
for the award of a TDIU are not met.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. §§ 3.114, 3.321, 3.400, 4.16 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2008).  A "claim" is defined in 
the VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2008).  An informal claim is "[a]ny communication 
or action indicating intent to apply for one or more 
benefits."  Significantly, such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).  
VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal or informal, 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 
(1992).

A veteran may be awarded TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.26.  Consideration may be given to his level of 
education, special training, and previous work experience in 
making this determination, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 331-332 (1991).

A claim for TDIU is a part of the determination of the 
appropriate disability rating in the adjudication of a claim 
for disability compensation; it is not a freestanding claim 
for a separate benefit.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

In October 1996, the Veteran filed an original claim for 
service connection for bilateral carpal tunnel syndrome.  By 
a March 2003 rating decision, the RO granted service 
connection for carpal tunnel syndrome and assigned a 10 
percent disability rating for the right hand and a 
noncompensable rating for the left hand, both effective 
October 18, 1996.  In May 2003, the Veteran filed a formal 
claim for TDIU, alleging that he was unable to work due to 
his carpal tunnel syndrome and his service-connected 
herniated disc.  He listed his last date of employment as 
June 3, 2002.  By a December 2006 rating decision, the RO 
awarded the Veteran higher disability ratings for carpal 
tunnel syndrome, from 10 to 30 percent for the right hand, 
and from 0 to 30 percent for the left hand, both effective 
October 18, 1996.  Because the Veteran then met the schedular 
criteria for a TDIU rating and there was sufficient proof 
that he was unemployable due to his service-connected 
disabilities, the RO granted his claim for TDIU, effective 
June 4, 2002, the date that his unemployability was factually 
ascertainable.  

The Veteran, however, now asserts that his TDIU warrants an 
earlier effective date of October 18, 1996, the date of 
service connection for carpal tunnel syndrome.  He asserts 
that, since at least October 18, 1996, he has not been able 
to follow substantially gainful employment, and that the 
employment that he was able to secure was so little that it 
qualified as only marginal employment for the purposes of 
38 C.F.R. § 4.16(a).  

However, after careful review of the claims file, the Board 
finds that the record does not show that the Veteran's 
service-connected disabilities had worsened or that he had 
become unemployable due to service-connected disabilities on 
a factually ascertainable date prior to June 4, 2002.  For 
that matter, the Board finds that prior to his claim for 
TDIU, the Veteran consistently reported that he was able to 
find work throughout the period between October 18, 1996, to 
June 4, 2002.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Here, the Veteran has met the schedular criteria for TDIU 
since October 18, 1996.

Nevertheless, in addition to meeting the schedular criteria 
for TDIU, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2008).  A finding of total disability is appropriate 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment, and vocational experience.  38 C.F.R. § 4.16.

In August 1996, in regard to educational benefits, the 
Veteran submitted a statement that he had returned to full 
time employment with medical restrictions after injuring his 
low back.  In June 2001, he submitted an employment history, 
stating that until December 1998, he worked part time as a 
claims adjuster.  He then worked as a claims adjuster for two 
months for a different company.  As of the date of the 
correspondence, June 2001, he was working as a consultant for 
an insurance company.  That position accommodated his carpal 
tunnel disability as he was able to prepare handwritten 
letters which were typed by his secretary.  There is no 
indication in the record throughout that time period that the 
Veteran's service-connected disabilities precluded him from 
finding gainful employment such that he could have reasonably 
been found to be claiming a TDIU rating.  The Veteran 
reported to VA that he was working during the period prior to 
June 4, 2002.

In May 2003, the Veteran submitted a claim for TDIU, 
indicating that he worked as a part time claims adjuster from 
January 2000 to June 2002.  He stated that he was last able 
to work full time in 1996.  He included a summary of his 
earnings dated from 1957 to 2002.  

In September 2003, the Veteran underwent a private vocational 
assessment.  The rehabilitation counselor determined that the 
Veteran had been unemployable since 1993.  In so determining, 
the counselor concluded that the Veteran's profession 
required extensive use of a keyboard, a task the Veteran was 
unable to accomplish due to his bilateral carpal tunnel 
syndrome.  The counselor reviewed the Veteran's earning 
history since 1993, which he felt showed that the Veteran was 
unable to maintain regular employment.

In July 2006, the Veteran submitted a statement from a 
potential employer that he was unable to utilize a computer 
and other necessary equipment to meet the minimum 
requirements for a position with the company.  On August 2006 
VA examination, the examiner found that the Veteran's carpal 
tunnel syndrome affected his ability be gainfully employed in 
a position which uses a computer.  In September 2006, the 
Veteran's private physician agreed with that determination.  

Here, although the September 2003 private vocational 
assessment determined that the Veteran was unable to work due 
to his carpal tunnel syndrome since 1993, the record reflects 
that the Veteran was able to find employment in his chosen 
profession at least in 1996, 1998, and 2001, as shown in his 
correspondence to VA.  Furthermore, any inability to work 
prior to October 18, 1996, due to carpal tunnel syndrome 
would not be due to a service-connected disability because 
carpal tunnel syndrome was only service-connected as of 
October 18, 1996.  At that time, the evidence tends to show 
that the Veteran was working at more than marginal 
employment.

The first indication that the Veteran was unemployable was 
his May 2003 claim for TDIU.  At that time, he stated that he 
had last worked in June 2002.  The earning statement that he 
submitted with his application indicates that he was 
unemployed in 1998 and in 1999.  However, there is no 
indication in the claims folder that those years of 
unemployment were related to his service-connected 
disabilities.  And, while the Veteran's private physician and 
the VA examiner determined that the Veteran's carpal tunnel 
syndrome made it difficult for him to work in a position 
which utilized computers, such determinations were made after 
the Veteran was in receipt of TDIU, and no reference was made 
to the time period prior to June 4, 2002.  Accordingly, the 
Board finds that the record does not provide factually 
ascertainable evidence that the Veteran was unable to work as 
a result of his service-connected disabilities prior to June 
4, 2002, his reported date of his last date of employment.   

With regard to the Veteran's assertion that he was marginally 
employed, rather than gainfully employed, since October 1996, 
the pertinent criterion in 38 C.F.R. § 4.16 is that the 
claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  The focus is not on the amount of his income, 
but on whether his service-connected disabilities preclude 
him from working.  Even if a claimant's income is below the 
poverty level, it does not necessarily lead to the conclusion 
that this is the result of earning impairment from a service-
connected disability.  Here, the Veteran has reported that he 
made $22,706 in 1996, and on his application for TDIU he 
reported earning $1280.00 per month from January 2000 to June 
2002.  That he had little to no income from 1997 to 1999 has 
been considered by the Board, however, the probative evidence 
of record does not demonstrate that this period of limited 
earnings was as a result of his service-connected 
disabilities.  During the other periods, the Veteran appears 
to have earned income which is more than marginal employment.

In sum, the Board has reviewed the entire record and 
concludes that it is not factually ascertainable that the 
Veteran was precluded from all forms of substantially gainful 
employment due to his service-connected disabilities for any 
date prior to June 4, 2002.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for an effective date earlier than June 4, 2002, for 
the grant of a TDIU, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2008, and a 
rating decision in February 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notice provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the May 2008 statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An effective date earlier than June 4, 2002, for the award of 
a total disability rating based upon individual 
unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


